Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-3, 5-10, and 12-13 are currently pending.
2.	Claims 4 and 11 are canceled.
3.	Claims 1-2, 5-10, and 12-13 are currently amended.
4.	The 112(a) and 112(b) rejection to Claims 1-3, 5-10, and 12-13 have been overcome. However, new 112(a) rejections have been introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 1-3, 5-10, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Any claim not specifically mentioned has been included based on its dependency.
6.	Regarding Claim 1, the limitation with new matter recites: “at least one predetermined transition condition” and “change the operation of the controlled vehicle.”  The applicant has pointed out where the amended claim is supported, however, there does not appear to be a written description for “at least one predetermined transition condition” and “change the operation of the controlled vehicle.”  The amendment narrows the transition condition to a predetermined transition condition and where the predetermined transition condition has not occurred by changing the operation of the controlled vehicle.  One skilled in the art would recognize that a transition condition can be determined at any time and the operation of the controlled vehicle can change at any time and determined the target traveling state is not enough support to change the operation of the controlled vehicle.  As such, there is no indication in the specification that the invention had possession of the predetermined transition condition and changing the operation of the controlled vehicle when the predetermined transition condition has not occurred.  Claim 6 has the same limitations as Claim 1 except for its dependency and is rejected for the same reasoning.
7.	Regarding Claim 12, the limitation with new matter recites “create a traffic flow simulation for the benchmark vehicle… based on at least the traveling scenario” and “an updated input of a traveling state of the benchmark vehicle.”  The applicant has pointed out where the amended claim is supported, however, there does not appear to be a written description for “create a traffic flow simulation for the benchmark vehicle… based on at least the traveling scenario” and “an updated input of a traveling state of the benchmark vehicle.”  The amendment narrows the traffic flow simulation based on the traveling scenario and an updated input of the traveling state of the benchmark vehicle.  One skilled in the art would recognize that a simulation can receive updated inputs based on the traveling surroundings that is more than just target speed.  As such, there is no indication in the specification that the invention had possession of creating a traffic flow simulation based on the traveling scenario and an updated input of the traveling state of the benchmark vehicle.
8.	Regarding Claim 13, the limitation with new matter recites: “an updated input of a traveling state of the benchmark vehicle.”  The applicant has pointed out where the amended claim is supported, however, there does not appear to be a written description for “an updated input of a traveling state of the benchmark vehicle.”  The amendment narrows the traffic flow simulation based on the traveling scenario and an updated input of the traveling state of the benchmark vehicle.  One skilled in the art would recognize that a simulation can receive updated inputs based on the traveling surroundings that is more than just target speed.  As such, there is no indication in the specification that the invention had possession an updated input of the traveling state of the benchmark vehicle.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20170259819 A1) in view of Olson (US 20170031361 A1).
13.	Regarding Claim 1, Takeda teaches a traffic-flow control device comprising (Takeda: [0008] "A first aspect describes a vehicle control system [traffic flow control device] including: a detection section that detects a presence and state of any nearby vehicles traveling in the vicinity of a vehicle; a speed generation section that generates a target speed of the vehicle based on a state of a benchmark vehicle from out of the nearby vehicles whose presence and state have been detected by the detection section, the benchmark vehicle being closest to the vehicle in a direction of progress from out of a first vehicle traveling ahead of the vehicle in a current lane in which the vehicle is traveling or a second vehicle traveling ahead of the vehicle in an adjacent lane adjacent to the current lane; and a travel control section that automatically controls at least acceleration and deceleration of the vehicle based on the target speed generated by the speed generation section."):
Read, from the memory, a traveling scenario including definitions of target traveling states of a plurality of controlled vehicles, the definitions using the traveling state of the benchmark vehicle (Takeda: [0012] "A lane change possibility determination section that determines whether or not it is possible for the vehicle [benchmark vehicle] to change lanes [traveling scenario] to the target area based on the target speed generated by the speed generation section [target traveling state]. ")
Compute each of the target traveling states of each of the controlled vehicles on a basis of the traveling state and the traveling scenario (Takeda: [0008], [0083], and [0087] "a speed generation section that generates a target speed of the vehicle based on a state of a benchmark vehicle from out of the nearby vehicles [controlled vehicles] whose presence and state have been detected by the detection section, the benchmark vehicle being closest to the vehicle in a direction of progress from out of a first vehicle traveling ahead of the vehicle in a current lane in which the vehicle is traveling or a second vehicle traveling ahead of the vehicle in an adjacent lane adjacent to the current lane;"  Also, "Moreover, in cases in which the front reference vehicle mB is closest to the vehicle M out of the vehicle in front mA and the front reference vehicle mB in the direction of vehicle progress, the virtual vehicle setting section 122 sets a virtual vehicle vmB, this being a virtual simulation of the front reference vehicle mB, in the current lane by the side of the front reference vehicle mB [on basis of traveling scenario]. When this is performed, the virtual vehicle setting section 122 sets the virtual vehicle (vmA or vmB) [control vehicles] as if it were traveling at the same speed as the benchmark vehicle [compute each target travelling state, on basis of traveling state] (the vehicle in front mA or front reference vehicle mB)."  Also, "When the virtual vehicle vmA is set as illustrated in the example of FIG. 7, the target area setting section 121 sets the target area TA between the virtual vehicle vmA set in the adjacent lane L2 by the virtual vehicle setting section 122, and the rear reference vehicle mC. However, if the virtual vehicle vmA is not set, the target area setting section 121 sets the target area TA between the front reference vehicle mB and the rear reference vehicle mC." Note that in Figure 7, the target area is the area between the control vehicles mC and vmA.  Also note the target traveling state of the control vehicles can be the distance between vehicles.), 
And determine if at least one predetermined transition condition of the transition conditions occurs on a condition that the at least one predetermined transition condition occurs, determine if a transition destination that corresponds to the at least one predetermined transition condition is satisfied (Takeda: [0067] and [0071] "The “state” of a nearby vehicle may include the acceleration of the nearby vehicle, and whether or not the nearby vehicle is changing lanes (or attempting to change lanes) [determine transition condition], based on information from the various devices described above. The environment recognition section 104 may also recognize the positions of guard rails, utility poles, parked vehicles, pedestrians, and other objects, in addition to nearby vehicles."  Also, "In particular, when the vehicle M is traveling along a road with plural lanes, the relative distances to other vehicles change. For example, if a vehicle in front brakes suddenly and decelerates, or a vehicle traveling in an adjacent lane enters in front of the vehicle M [determine transition destination, transition condition is satisfied], it is necessary for the vehicle M to change the speed and lane appropriately as it travels, in order to adapt to the behavior of the vehicle in front or the behavior of the vehicle in the adjacent lane. Accordingly, the action plan generation section 106 may change events set for each control section according to the changing state of the environment, as described above.").
Takeda fails to explicitly teach a memory; a communication interface; and a processor communicatively coupled to the memory and the communication interface, wherein the processor is configured to receive, via the communication interface, an input of a traveling state of a benchmark vehicle; the traveling scenario includes an initial state of each of the plurality of controlled vehicles and operation definitions for the controlled vehicles, and each of the operation definitions includes a plurality of states each of which regulates an operation of the controlled vehicle, and transition conditions each of which is a condition under which a transition to the state occurs; manage a transition of each of the controlled vehicles from the initial state to the state;  and-2- 7379822.1Applicant: HITACHI AUTOMOTIVE SYSTEMS, LTD.Application No.: 16/957,613on a condition that the at least one predetermined transition condition has not occurred, determine the target traveling state; and change the operation of the controlled vehicle.
However, in the same field of endeavor, Olson teaches a memory; a communication interface; and a processor communicatively coupled to the memory and the communication interface, wherein the processor is configured to receive, via the communication interface, an input of a traveling state of a benchmark vehicle (Olson: [0030], [0034], [0037], [0056] "The computer 20 generally includes a processor and a memory [processor and memory communicatively coupled], the memory including one or more forms of computer-readable media, and storing instructions executable by the processor for performing various operations, including as disclosed herein."  Also, "The computer 20 may further be programmed to collect data regarding the goals of the host vehicle 14 [benchmark vehicle] and other data [traveling state] related to the host vehicle 14, e.g., maps of an area where the vehicle 14 is operating. For example, the computer 20 may receive input from the user via the user interface 22 [receive via communication interface, coupled to processor] indicating the destination of the user, the route the user would like to take, the driving style (conservative, sporty), etc."  Also, "Further, the controllers 26 may each include sensors or otherwise operate as data collectors 24 to provide data to the computer 20 regarding vehicle [benchmark vehicle] speed, vehicle steering angle, height of a suspension, etc. [input of traveling state of benchmark vehicle]. For example, the brake control unit 26 may send data to the computer 20 corresponding to the brake pressure being applied by the brake controller 26."  Also, "The computer 20 may further receive map data describing the area where the host vehicle 14 is currently driving. The computer 20 may identify the traffic environment 10 as including the map data, the host vehicle 14, and the one or more non-host vehicles 16."); 
Read, from the memory, a traveling scenario including definitions of target traveling states of a plurality of controlled vehicles, the definitions using the traveling state of the benchmark vehicle (Olson: [0023] "The host vehicle 14 is programmed to define a traffic environment 10 which includes the host vehicle 14 [benchmark vehicle] and one or more non-host vehicles 16 [control vehicle] within a predefined distance to the host vehicle 14. The predefined distance [target traveling state of controlled vehicles] to the host vehicle 14, may be defined [definition of travelling state of controlled vehicles], e.g., as within a first fixed distance in a first specified direction, e.g., 20 meters of a left or right side of the host vehicle 14 and within a second fixed distance in a second specified direction, e.g., 100 meters of a front or rear of the host vehicle 14...Further, the predefined distance to the host vehicle 14 may be defined to depend on other conditions, e.g., a speed of the host vehicle 14 [definition using traveling state of benchmark vehicle], weather conditions, light conditions (day or night), etc."); 
The traveling scenario includes an initial state of each of the plurality of controlled vehicles and operation definitions for the controlled vehicles, and each of the operation definitions includes a plurality of states each of which regulates an operation of the controlled vehicle (Olson: [0056] and [0058] "The computer 20 may further receive map data describing the area where the host vehicle 14 is currently driving. The computer 20 may identify the traffic environment 10 [traveling scenario] as including the map data, the host vehicle 14, and the one or more non-host vehicles 16 [controlled vehicle]. The traffic environment 10 may further include, for example, objects located within the driving area of the host vehicle 14, weather conditions, traffic lights, etc. which may influence the behavior of the host vehicle 14 and non-host vehicles 16 [initial state of controlled vehicles]."  Also, "After identifying the one or more non-host vehicles 16 in the traffic environment 10, the computer 20 may be programmed to collect data regarding the driving behavior of the non-host vehicles 16 [operation definitions] during a preceding time period….The data collected for each of the non-host vehicles 16 may include, e.g., the pose as a function of time, speed as a function of time, etc., as described above [plurality of states that regulates operation of controlled vehicles]."), 
And transition conditions each of which is a condition under which a transition to the state occurs; manage a transition of each of the controlled vehicles from the initial state to the state (Olson: [0059] "The computer 20 may be programmed, based on the collected data, to analyze the driving behavior of the one or more non-host vehicles 16 during the preceding time period [manage a transition]...The computer 20 may identify one or more segments 52 along the path 50. Change-points 54 may be identified by the computer 20 that mark a transition [transition of controlled vehicle] from one segment 52 [initial state] to another segment 52 [state]."); 
Determine if at least one predetermined transition condition of the transition conditions occurs on a condition that the at least one predetermined transition condition occurs, determine if a transition destination that corresponds to the at least one predetermined transition condition is satisfied (Olson: [0059] and [0060] "As shown in FIG. 3, a non-host vehicle 16 may travel along a path 50 on a highway 12 including first, second and third lanes 60a, 60b, 60c. The computer 20 may identify one or more segments 52 along the path 50. Change-points 54 may be identified by the computer 20 that mark a transition from one segment 52 to another segment 52."  Also, "A second segment 52b may be associated with the policy 46 lane_change_right and a fourth segment 52d may be associated with the policy 46 lane_change_left [determine transition conditions and transition destination]. Change-points 54 may be identified [transition condition satisfied], marking a time (and position along the path 50) where a change in the underlying policy 46 governing the non-host vehicle 16 behavior is likely to have occurred."), 
And-2-7379822.1Applicant: HITACHI AUTOMOTIVE SYSTEMS, LTD. Application No.: 16/957,613on a condition that the at least one predetermined transition condition has not occurred, determine the target traveling state; and change the operation of the controlled vehicle (Olson: [0024] and [0057] "The host vehicle 14 is further programmed to collect data regarding recent driving history of each of the one or more non-host vehicles 16 and to perform a change-point analysis on each of the non-host vehicle 16 driving histories. The host vehicle 14 divides the recent driving history of each of the non-host vehicles 16 into segments and identifies a distribution of likely polices 46 (FIG. 2), e.g., driving along a lane [transition condition has not occurred], turning at an intersection, etc. which governed the non-host vehicle 16 during each of the segments [change operation of controlled vehicles]."  Also, "After identifying the participants (host vehicle 14 and non-host vehicles 16) in the traffic environment 10, the computer 20 may analyze the behavior of each of the non-host vehicle 16 in the traffic environment 10, and predict the future behavior [determine target traveling state], as described below." Note that a skilled practitioner would recognize that the transition condition occurs when the vehicle identifies change points.  Therefore, when the vehicle has not identified the change points, the condition has not occurred and the target traveling state of the vehicle is identified.).
Takeda and Olson are considered to be analogous to the claim invention because they are in the same field of traffic and navigation simulation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda to incorporate the teachings of Olson to simulate vehicle control because it provides the benefit of achieving self driving drive support in autonomous vehicles to feel safer (increases performance) and to evaluate the consequences of potential actions in order to make decisions in uncertain environments while interacting with vehicles in the surrounding environment.
14.	Regarding Claim 2, Takeda and Olson remains as applied above in Claim 1, and further, Takeda teaches the processor determines an operation amount of the controlled vehicle on a basis of the target traveling state (Takeda: [0060] and [0061] "The operation devices 70 include, for example, an accelerator pedal, a steering wheel, a brake pedal, and a shift lever. Operation detection sensors 72 that detect the presence or absence of operation, and an amount of operation, by a driver are attached to the operation devices 70."  Also, "The switch 80 receives operation from a driver or the like, and generates a control mode designation signal designating a control mode of the travel control section 130 [determine operation amount] to be either a self-driving mode or a manual driving mode, and outputs the control mode designation signal to a control switching section 140...More specifically, the self-driving mode is a driving mode in which some or all of the traveling drive force output device 90, the steering device 92, and the brake device 94 are controlled based on an action plan [target traveling state].").
15.	Regarding Claim 3, Takeda and Olson remains as applied above in Claim 2, and further, Takeda teaches the operation amount includes an operation amount of an accelerator, a brake and a steering wheel (Takeda: [0060] "The operation detection sensors 72 output the degree [amount] of accelerator opening, steering torque [amount of steering wheel], brake depression amount, shift position, and the like to the travel control section 130 as detection results.").  
16.	Regarding Claim 5, Takeda and Olson remains as applied above in Claim 1, and further, Olson teaches the processor receives an input of a traveling state of the controlled vehicle (Olson: [0024] "The host vehicle 14 is further programmed to collect data [controlled vehicle operation input to receive input] regarding recent driving history of each of the one or more non-host vehicles 16 [travelling state of controlled vehicles] and to perform a change-point analysis on each of the non-host vehicle 16 driving histories."), 
The traveling scenario including definitions of target traveling states of a second controlled vehicle, the definitions using a traveling state of a first controlled vehicle (Olson: [0025] and [0070] "One or more closed-loop simulations of the traffic environment 10 [traveling scenario] are performed based on samples from the policy 46 distributions of the other vehicles 16 [target traveling states of controlled vehicles] and the host vehicle 14. For example, a merging non-host vehicle 16 may accelerate, and the host vehicle 14 may slow down to make room for it."  Also, "The policy likelihoods obtained via Eq. 14 capture the probability distribution over the possible policies 46 that the observed non-host vehicle 16 might be executing at the current timestep..."), 
And computes a target traveling state of the second controlled vehicle by using the traveling state of the first controlled vehicle (Olson: [0057], [0059], and [0060] "After identifying the participants (host vehicle 14 and non-host vehicles 16) in the traffic environment 10, the computer 20 may analyze the behavior of each of the non-host vehicle 16 in the traffic environment 10, and predict the future behavior, as described below."  Also, "The computer 20 may be programmed, based on the collected data, to analyze the driving behavior of the one or more non-host vehicles 16 during the preceding time period. As shown in FIG. 3, a non-host vehicle 16 may travel along a path 50 [target state of controlled vehicle] on a highway 12 including first, second and third lanes 60a, 60b, 60c. The computer 20 may identify one or more segments 52 along the path 50. Change-points 54 may be identified by the computer 20 that mark a transition from one segment 52 to another segment 52."  Also, "Each segment 52 may be associated with a policy 46 which is a good fit to the observed behavior during the segment 52.").  
17.	Regarding Claim 6, Takeda teaches a non-transitory computer-readable medium storing a data structure program of a traveling scenario used… when executed by a processor causes the processor to (Takeda: [0064] and [0067] "The program executed by the processor may be pre-stored on the non-volatile storage medium of the storage section 150, or may be downloaded from an external device using onboard internet equipment or the like. The program may also be installed in the storage section 150 by loading a portable storage medium stored with the program into a drive device, not illustrated in the drawings."  Also, "The environment recognition section 104 recognizes states such as the position, speed, and acceleration of nearby vehicles based on information input from the finders 20, the radars 30, the camera 40, and the like... The “state” of a nearby vehicle may include the acceleration of the nearby vehicle, and whether or not the nearby vehicle is changing lanes [traveling scenario] (or attempting to change lanes), based on information from the various devices described above."): 
Compute a plurality of target traveling states of each of the controlled vehicles on a basis of a traveling state and the traveling scenario (Takeda: [0008], [0083], and [0087] "a speed generation section that generates a target speed of the vehicle based on a state of a benchmark vehicle from out of the nearby vehicles [controlled vehicles] whose presence and state have been detected by the detection section, the benchmark vehicle being closest to the vehicle in a direction of progress from out of a first vehicle traveling ahead of the vehicle in a current lane in which the vehicle is traveling or a second vehicle traveling ahead of the vehicle in an adjacent lane adjacent to the current lane;"  Also, "Moreover, in cases in which the front reference vehicle mB is closest to the vehicle M out of the vehicle in front mA and the front reference vehicle mB in the direction of vehicle progress, the virtual vehicle setting section 122 sets a virtual vehicle vmB, this being a virtual simulation of the front reference vehicle mB, in the current lane by the side of the front reference vehicle mB [on basis of traveling scenario]. When this is performed, the virtual vehicle setting section 122 sets the virtual vehicle (vmA or vmB) [control vehicles] as if it were traveling at the same speed as the benchmark vehicle [compute each target travelling state, on basis of traveling state] (the vehicle in front mA or front reference vehicle mB)."  Also, "When the virtual vehicle vmA is set as illustrated in the example of FIG. 7, the target area setting section 121 sets the target area TA between the virtual vehicle vmA set in the adjacent lane L2 by the virtual vehicle setting section 122, and the rear reference vehicle mC. However, if the virtual vehicle vmA is not set, the target area setting section 121 sets the target area TA between the front reference vehicle mB and the rear reference vehicle mC." Note that in Figure 7, the target area is the area between the control vehicles mC and vmA.  Also note the target traveling state of the control vehicles can be the distance between vehicles.);
And determine if at least one predetermined transition condition of the transition conditions occurs on a condition that the at least one predetermined transition condition occurs, determine if a transition destination that corresponds to the at least one predetermined transition condition is satisfied (Takeda: [0067] and [0071] "The “state” of a nearby vehicle may include the acceleration of the nearby vehicle, and whether or not the nearby vehicle is changing lanes (or attempting to change lanes) [determine transition condition], based on information from the various devices described above. The environment recognition section 104 may also recognize the positions of guard rails, utility poles, parked vehicles, pedestrians, and other objects, in addition to nearby vehicles."  Also, "In particular, when the vehicle M is traveling along a road with plural lanes, the relative distances to other vehicles change. For example, if a vehicle in front brakes suddenly and decelerates, or a vehicle traveling in an adjacent lane enters in front of the vehicle M [determine transition destination, transition condition is satisfied], it is necessary for the vehicle M to change the speed and lane appropriately as it travels, in order to adapt to the behavior of the vehicle in front or the behavior of the vehicle in the adjacent lane. Accordingly, the action plan generation section 106 may change events set for each control section according to the changing state of the environment, as described above.").
	Takeda fails to explicitly teach a traveling scenario used for determining an operation of-3-7379822.1Applicant: HITACHI AUTOMOTIVE SYSTEMS, LTD. Application No.: 16/957,613each of a plurality of controlled vehicles, when executed by a processor causes the processor to: receive an input of a controlled vehicle initial state defining an initial state of at least one of the controlled vehicles, the initial state being defined in relation to a benchmark vehicle as a benchmark, the benchmark vehicle being not included in the controlled vehicles; receive an input of an operation definition defining an operation performed after the initial state of each of the controlled vehicles, the operation definition includes a plurality of states each of which regulates an operation of the controlled vehicle, and transition conditions each of which is a condition under which a transition to the state occurs, wherein the traveling scenario is used for an operation simulation of each of a plurality of vehicles; manage a transition of each of the controlled vehicles from the initial state to the state;  and on a condition that the at least one predetermined transition condition has not occurred, determine the target traveling state; and change the operation of the controlled vehicle.  
	However, in the same field of endeavor, Olson teaches a traveling scenario used for determining an operation of-3-7379822.1Applicant: HITACHI AUTOMOTIVE SYSTEMS, LTD. Application No.: 16/957,613each of a plurality of controlled vehicles, when executed by a processor causes the processor to (Olson: [0059] "The computer 20 may be programmed, based on the collected data, to analyze the driving behavior of the one or more non-host vehicles 16 [plurality of vehicles] during the preceding time period...The computer 20 may identify one or more segments 52 along the path 50. Change-points 54 may be identified by the computer 20 that mark a transition [determine an operation] from one segment 52 to another segment 52."): 
Receive an input of a controlled vehicle initial state defining an initial state of at least one of the controlled vehicles (Olson: [0056] "The computer 20 may further receive map data describing the area where the host vehicle 14 is currently driving. The computer 20 may identify the traffic environment 10 [traveling scenario] as including the map data, the host vehicle 14, and the one or more non-host vehicles 16 [controlled vehicle]. The traffic environment 10 may further include, for example, objects located within the driving area of the host vehicle 14, weather conditions, traffic lights, etc. which may influence the behavior of the host vehicle 14 and non-host vehicles 16 [defining initial state]."), 
The initial state being defined in relation to a benchmark vehicle as a benchmark, the benchmark vehicle being not included in the controlled vehicles (Olson: [0055] "As discussed above, the computer 20 may be programmed to identify a traffic environment 10 including a host vehicle 14 and one or more non-host vehicles 16 within a predefined distance [initial state] to the host vehicle 14 [in relation to benchmark vehicle]."); 
Receive an input of an operation definition defining an operation performed after the initial state of each of the controlled vehicles (Olson: [0059] "The computer 20 may be programmed, based on the collected data, to analyze the driving behavior of the one or more non-host vehicles 16 during the preceding time period [after initial state]...The computer 20 may identify one or more segments 52 along the path 50. Change-points 54 may be identified by the computer 20 that mark a transition [operation performed] from one segment 52 to another segment 52."), 
The operation definition includes a plurality of states each of which regulates an operation of the controlled vehicle, and transition conditions each of which is a condition under which a transition to the state occurs, wherein the traveling scenario is used for an operation simulation of each of a plurality of vehicles; manage a transition of each of the controlled vehicles from the initial state to the state (Olson: [0044], [0056], [0058], and [0059] "Example policies may include following a lane, changing a lane, or turning at an intersection. The policies 46 may indicate one or more actions that a vehicle 14, 16 may take in support of the policy...For example, the vehicle 14, 16 may adjust a speed of the vehicle 14, 16 to maintain desired distances between other vehicles 14, 16 in front of and/or behind the vehicle 14, 16 in the same lane."  Also, "The computer 20 may further receive map data describing the area where the host vehicle 14 is currently driving. The computer 20 may identify the traffic environment 10 [traveling scenario] as including the map data, the host vehicle 14, and the one or more non-host vehicles 16 [controlled vehicle]. The traffic environment 10 may further include, for example, objects located within the driving area of the host vehicle 14, weather conditions, traffic lights, etc. which may influence the behavior of the host vehicle 14 and non-host vehicles 16."  Also, "After identifying the one or more non-host vehicles 16 in the traffic environment 10, the computer 20 may be programmed to collect data regarding the driving behavior of the non-host vehicles 16 [operation definitions] during a preceding time period….The data collected for each of the non-host vehicles 16 may include, e.g., the pose as a function of time, speed as a function of time, etc., as described above [plurality of states that regulates operation of controlled vehicles]."  Also, "The computer 20 may be programmed, based on the collected data, to analyze the driving behavior of the one or more non-host vehicles 16 during the preceding time period [manage a transition]...The computer 20 may identify one or more segments 52 along the path 50. Change-points 54 may be identified by the computer 20 that mark a transition [transition of controlled vehicle] from one segment 52 [initial state] to another segment 52 [state]."); 
Determine if at least one predetermined transition condition of the transition conditions occurs on a condition that the at least one predetermined transition condition occurs, determine if a transition destination that corresponds to the at least one predetermined transition condition is satisfied (Olson: [0059] and [0060] "As shown in FIG. 3, a non-host vehicle 16 may travel along a path 50 on a highway 12 including first, second and third lanes 60a, 60b, 60c. The computer 20 may identify one or more segments 52 along the path 50. Change-points 54 may be identified by the computer 20 that mark a transition from one segment 52 to another segment 52."  Also, "A second segment 52b may be associated with the policy 46 lane_change_right and a fourth segment 52d may be associated with the policy 46 lane_change_left [determine transition conditions and transition destination]. Change-points 54 may be identified [transition condition satisfied], marking a time (and position along the path 50) where a change in the underlying policy 46 governing the non-host vehicle 16 behavior is likely to have occurred."),
And on a condition that the at least one predetermined transition condition has not occurred, determine the target traveling state; and change the operation of the controlled vehicle (Olson: [0024] and [0057] "The host vehicle 14 is further programmed to collect data regarding recent driving history of each of the one or more non-host vehicles 16 and to perform a change-point analysis on each of the non-host vehicle 16 driving histories. The host vehicle 14 divides the recent driving history of each of the non-host vehicles 16 into segments and identifies a distribution of likely polices 46 (FIG. 2), e.g., driving along a lane [transition condition has not occurred], turning at an intersection, etc. which governed the non-host vehicle 16 during each of the segments [change operation of controlled vehicles]."  Also, "After identifying the participants (host vehicle 14 and non-host vehicles 16) in the traffic environment 10, the computer 20 may analyze the behavior of each of the non-host vehicle 16 in the traffic environment 10, and predict the future behavior [determine target traveling state], as described below." Note that a skilled practitioner would recognize that the transition condition occurs when the vehicle identifies change points.  Therefore, when the vehicle has not identified the change points, the condition has not occurred and the target traveling state of the vehicle is identified.). 
Takeda and Olson are considered to be analogous to the claim invention because they are in the same field of traffic and navigation simulation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda to incorporate the teachings of Olson to simulate vehicle control because it provides the benefit of achieving self driving drive support in autonomous vehicles to feel safer (increases performance) and to evaluate the consequences of potential actions in order to make decisions in uncertain environments while interacting with vehicles in the surrounding environment.
18.	Regarding Claim 7, Takeda and Olson remains as applied above in Claim 6, and further, Takeda teaches the operation definition includes a plurality of states each of which regulates an operation of the controlled vehicle, and transition conditions each of which is a condition under which a transition to the state occurs (Takeda: [0067] The “state” of a nearby vehicle may include the acceleration of the nearby vehicle, and whether or not the nearby vehicle is changing lanes (or attempting to change lanes) [transition condition], based on information from the various devices described above.  The environment recognition section 104 may also recognize the positions of guard rails, utility poles, parked vehicles, pedestrians, and other objects, in addition to nearby vehicles [plurality of states that regulate operation]."), 
A target control state of the controlled vehicle is set for each of the states (Takeda: [0069] "Events include, for example, a deceleration event in which the vehicle M is decelerated, an acceleration event in which the vehicle M is accelerated, a lane keep event in which the vehicle M is driven so as to not deviate from the lane of travel [target control state], a lane change event in which the lane of travel is changed [target control state], a passing event in which the vehicle M is caused to overtake a vehicle in front [target control state], a junction event in which the vehicle M is caused to change to a desired lane at a junction point or the vehicle M is driven so as to not deviate from the current lane of travel [target control state], and a merge event in which the vehicle M is accelerated or decelerated at a lane merging point and the lane of travel is changed [target control state]."), 
And one of the target control states is set for at least one of the states and indicates a relative relationship with an operation of the benchmark vehicle (Takeda: [0079] and [0082] "The target area setting section 121 sets a target area TA in order to change lanes [target control state] to a lane (adjacent lane) along which the vehicle should proceed. The target area TA is, for example, a relative position set between two selected nearby vehicles in the adjacent lanes."  Also, "The virtual vehicle setting section 122 compares the respective positions (relative positions with respect to the vehicle M) of a front reference vehicle traveling immediately ahead of the target area TA set by the target area setting section 121, and a vehicle traveling immediately ahead of the vehicle M in the same lane as the vehicle M is traveling in (referred to below as the “vehicle in front”), and sets a virtual vehicle. [benchmark vehicle]").  
19.	Regarding Claim 8, Takeda and Olson remains as applied above in Claim 7, and further Takeda teaches the relative relationship includes at least one of a relative speed, a relative acceleration, a relative yaw rate and a relative position (Takeda: [0082] "The virtual vehicle setting section 122 compares the respective positions (relative positions with respect to the vehicle M) [relative position relationship] of a front reference vehicle traveling immediately ahead of the target area TA set by the target area setting section 121, and a vehicle traveling immediately ahead of the vehicle M in the same lane as the vehicle M is traveling in (referred to below as the “vehicle in front”), and sets a virtual vehicle." Note that a skilled practitioner would recognize that the relationship between vehicles includes at least relative position.).
20.	Regarding Claim 9, Takeda and Olson remains as applied above in Claim 6, and further, Takeda teaches the operation definition includes a plurality of states each of which regulates an operation of the controlled vehicle, and transition conditions each of which is a condition under which a transition to the state occurs (Takeda: [0067] The “state” of a nearby vehicle may include the acceleration of the nearby vehicle, and whether or not the nearby vehicle is changing lanes (or attempting to change lanes) [transition condition], based on information from the various devices described above.  The environment recognition section 104 may also recognize the positions of guard rails, utility poles, parked vehicles, pedestrians, and other objects, in addition to nearby vehicles [plurality of states that regulate operation]."), 
	A target control state of the controlled vehicle is set for each of the states (Takeda: [0069] "Events include, for example, a deceleration event in which the vehicle M is decelerated, an acceleration event in which the vehicle M is accelerated, a lane keep event in which the vehicle M is driven so as to not deviate from the lane of travel [target control state], a lane change event in which the lane of travel is changed [target control state], a passing event in which the vehicle M is caused to overtake a vehicle in front [target control state], a junction event in which the vehicle M is caused to change to a desired lane at a junction point or the vehicle M is driven so as to not deviate from the current lane of travel [target control state], and a merge event in which the vehicle M is accelerated or decelerated at a lane merging point and the lane of travel is changed [target control state]."),
And one of the target control states is set for at least one of the states and indicates a relative relationship with an operation of other one of the controlled vehicles (Takeda: [0072] and [0092] "For example, in a case in which events are set so as to execute a lane change event [target control state] after a lane keep event, if, during the lane keep event, it is found from the recognition results of the environment recognition section 104 that a vehicle [another vehicle] is approaching from the rear in the lane change target lane at a speed of the threshold value or greater, the action plan generation section 106 changes the event immediately following the lane keep event from a lane change to a deceleration event, a lane keep event, or the like."  Also, "When neither a rear reference vehicle mC nor a vehicle behind mD cannot be identified when the target area setting section 121 is setting the target area TA, the virtual vehicle setting section 122 may set a virtual vehicle vmC, this being a virtual simulation of the non-existent rear reference vehicle mC, in a specific state at an outer limit of a recognition region for nearby vehicles by the environment recognition section 104 [relative position relationship]. Namely, the virtual vehicle setting section 122 sets a specific virtual, vehicle when neither a rear reference vehicle mC nor a vehicle behind mD can be identified when the target area setting section 121 is setting the target area TA.").  
21.	Regarding Claim 10, Takeda and Olson remains as applied above in Claim 9, and further, Takeda teaches the relative relationship includes at least one of a relative speed, a relative acceleration, a relative yaw rate and a relative position (Takeda: [0092] "When neither a rear reference vehicle mC nor a vehicle behind mD cannot be identified when the target area setting section 121 is setting the target area TA, the virtual vehicle setting section 122 may set a virtual vehicle vmC, this being a virtual simulation of the non-existent rear reference vehicle mC, in a specific state at an outer limit of a recognition region for nearby vehicles by the environment recognition section 104 [relative position relationship]. Namely, the virtual vehicle setting section 122 sets a specific virtual, vehicle when neither a rear reference vehicle mC nor a vehicle behind mD can be identified when the target area setting section 121 is setting the target area TA." Note that a skilled practitioner would recognize that the relationship between vehicles includes at least relative speed.).  
22.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20170259819 A1), in view of Olson (US 20170031361 A1), and in further view of Kato (JP 2017146699 A).
23.	Regarding Claim 12, Takeda and Olson remains as applied above in Claim 1, and further Olson teaches a simulation device configured to, create a traffic flow simulation for the benchmark vehicle and the plurality of controlled vehicles, the traffic flow simulation based on at least the traveling scenario (Olson: [0033] and [0056] "Based on the collected data, as described below, the computer 20 may define a traffic environment 10, identify non-host vehicles 16 participating in the traffic environment 10, and determine a policy 46 [traffic flow simulation] for the host vehicle 14."  Also, "The computer 20 may further receive map data describing the area where the host vehicle 14 is currently driving. The computer 20 may identify the traffic environment 10 as including the map data, the host vehicle 14 [benchmark vehicle], and the one or more non-host vehicles 16 [plurality of controlled vehicles].").
	Takeda and Olson fails to explicitly teach a flow of traffic in the traffic flow simulation is controlled by the traffic-flow control device, and wherein the simulation device is configured to execute a plurality of traffic flow simulations based upon an updated input of a traveling state of the benchmark vehicle without changing the traveling scenario.  
	However, in the same field of endeavor, Kato teaches a flow of traffic in the traffic flow simulation is controlled by the traffic-flow control device (Kato: [0014] and [0019] "As shown in FIG. 1, the operation simulator system 1 according to the present embodiment includes: a navigation device 2 which is an object of an operation test by simulation (evaluation object of quality evaluation); and an operation environment of an operation test for the navigation device 2 And a simulator device 3 [traffic flow simulation device] which acquires the operation result of the operation test of the navigation device 2 and analyzes and outputs it."  Also, "Thereafter, when the operation test is started, the simulator device 3 inputs various kinds of information to the navigation device 2 in accordance with the travel scenario, and performs a simulation [traffic simulation controlled by device] of operating the navigation device 2 under the virtual traveling environment [simulation for vehicles] of the test traveling route."),, 
And wherein the simulation device is configured to execute a plurality of traffic flow simulations based upon an updated input of a traveling state of the benchmark vehicle without changing the traveling scenario (Kato: [0016] and [0029] "Then, the simulator device 3 inputs various signals and information to the navigation device 2 according to the inputted driving scenario [new input of traveling state], and constructs a virtual traveling environment in which the operation test of the navigation device 2 is performed."  Also, "Further, the ATM tool 17 is a device for simulating generating position information (GPS signal) and vehicle speed data of the virtual vehicle [new input of traveling state] and transmitting it to the navigation device 2 in order to construct a virtual traveling environment that runs according to the driving scenario [without changing traveling scenario].").  
Takeda, Olson, and Kato are considered to be analogous to the claim invention because they are in the same field of traffic and navigation simulation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda and Olson to incorporate the teachings of Kato to simulate vehicle control because it provides the benefit of achieving self driving drive support in autonomous vehicles to feel safer (increases performance) and to evaluate the consequences of potential actions in order to make decisions in uncertain environments while interacting with vehicles in the surrounding environment by simulating the actual state of the vehicle.
24.	Regarding Claim 13, Takeda and Olson remains as applied above in Claim 6, and further, Olson teaches the traveling scenario is used for an operation simulation of each of a plurality of vehicles… (Olson: [0033] and [0056] "Based on the collected data, as described below, the computer 20 may define a traffic environment 10, identify non-host vehicles 16 participating in the traffic environment 10, and determine a policy 46 [simulation] for the host vehicle 14."  Also, "The computer 20 may further receive map data describing the area where the host vehicle 14 is currently driving. The computer 20 may identify the traffic environment 10 as including the map data, the host vehicle 14 [benchmark vehicle], and the one or more non-host vehicles 16 [plurality of vehicles].").
	Takeda and Olson fails to explicitly teach the operation simulation being executed at a device that can receive an input by a user at any timing, and wherein a plurality of new operation simulations are executed based upon an updated input of a traveling state of the benchmark vehicle without a change in the traveling scenario.
	However, in the same field of endeavor, Kato teaches the operation simulation being executed at a device that can receive an input by a user at any timing (Kato: [0029], [0038], and [0045] "Furthermore, the navigation device 2 accepts an operation according to the travel scenario [traveling scenario for operation simulation] (for example, a setting operation of a destination, a start operation of a travel guide, etc.) at the timing according to the driving scenario, based on the operation signal input from the ATM tool 17."  Also, "Basically, the running scenario is generated in advance in the simulator device 3 by the input operation [receive input] of the evaluator 4 [scenario event generating]. It is also possible to generate a plurality of travel scenarios for one test travel route."  Also, "During the operation test of the navigation device 2, various logs (operation logs) indicating the operation result of the navigation device 2 are recorded at any time and stored in the operation information DB 12."), 
And wherein a plurality of new operation simulations are executed based upon an updated input of a traveling state of the benchmark vehicle without a change in the traveling scenario (Kato: [0016], [0029], and [0063] "Then, the simulator device 3 inputs various signals and information to the navigation device 2 according to the inputted driving scenario [new input of traveling state], and constructs a virtual traveling environment in which the operation test of the navigation device 2 is performed."  Also, "Further, the ATM tool 17 is a device for simulating generating position information (GPS signal) and vehicle speed data of the virtual vehicle and transmitting it to the navigation device 2 in order to construct a virtual traveling environment that runs according to the driving scenario [without changing traveling scenario]."  Also, "While running the virtual vehicle in accordance with the driving scenario and operating the navigation device 2, the test travel route is set in the travel mode and the operation mode according to the travel scenario Acquired when traveling assumed the navigation device 2 also causes the navigation device 2 to acquire predicted pseudo traffic information and pseudo vehicle control information (S3, S4).").
Takeda, Olson, and Kato are considered to be analogous to the claim invention because they are in the same field of traffic and navigation simulation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda and Olson to incorporate the teachings of Kato to simulate vehicle control because it provides the benefit of achieving self driving drive support in autonomous vehicles to feel safer (increases performance) and to evaluate the consequences of potential actions in order to make decisions in uncertain environments while interacting with vehicles in the surrounding environment by simulating the actual state of the vehicle.

Response to Arguments
25.	With reference to the rejection of the claims under U.S.C 112(a), the applicant made several assertions.  The applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive.
26.	First, the applicant alleged “the applicant has amended Claim 12” and “support for the amendments can be found in at least paragraphs [0065]-[0066] as well as FIGS. 5(a) and 8 of the published specification.”
In response to the first argument, the examiner respectfully disagrees.  The specification in the cited paragraphs, or anywhere else in the specification, do not disclose “create a traffic flow simulation for the benchmark vehicle… based on at least the traveling scenario” and “an updated input of a traveling state of the benchmark vehicle.”  The applicant has pointed out where the amended claim is supported, however, there does not appear to be a written description for “create a traffic flow simulation for the benchmark vehicle… based on at least the traveling scenario” and “an updated input of a traveling state of the benchmark vehicle.”  The amendment narrows the traffic flow simulation based on the traveling scenario and an updated input of the traveling state of the benchmark vehicle.  One skilled in the art would recognize that a simulation can receive updated inputs based on the traveling surroundings that is more than just target speed.  As such, there is no indication in the specification that the invention had possession of creating a traffic flow simulation based on the traveling scenario and an updated input of the traveling state of the benchmark vehicle.
27.	Second, the applicant alleged “the applicant has amended Claim 13” and “support for the amendments can be found in at least paragraphs [0065]-[0066] as well as FIGS. 5(a) and 8 of the published specification.”
In response to the second argument, the examiner respectfully disagrees.  The specification in the cited paragraphs, or anywhere else in the specification, do not disclose “an updated input of a traveling state of the benchmark vehicle.”  The applicant has pointed out where the amended claim is supported, however, there does not appear to be a written description for “an updated input of a traveling state of the benchmark vehicle.”  The amendment narrows the traffic flow simulation based on the traveling scenario and an updated input of the traveling state of the benchmark vehicle.  One skilled in the art would recognize that a simulation can receive updated inputs based on the traveling surroundings that is more than just target speed.  As such, there is no indication in the specification that the invention had possession an updated input of the traveling state of the benchmark vehicle.
28.	With reference to the rejection of the claims under U.S.C 101, the applicant’s arguments, see Pages 11-22, filed 5/26/2022, with respect to Claim 6 have been fully considered and are persuasive.  The rejection of Claim 6 has been withdrawn.
29.	With reference to the rejection of the claims under U.S.C 103, the applicant made several assertions.  The applicant's arguments for the U.S.C 103 rejection filed 5/26/2022 have been fully considered but they are not persuasive.
30.	First the applicant has alleged “neither Takeda, nor Olson, nor their combinations teach each feature of amended Claim 1.”
In response to the first argument, the examiner respectfully disagrees.  Takeda teaches the condition where the predetermined condition occurs and is satisfied.  Takeda determines the transition condition because it determines whether the controlled, or nearby vehicles, are changing lanes as explained in [0071].  It is determined if a vehicle is changing lanes in front of the host vehicle, and when the vehicles changes lanes, the transition condition is satisfied because the other vehicle changed lanes.  Also, the changed lane in the transition destination of the vehicle, which is able to satisfy the transition condition.  Additionally, Olson teaches the condition where the predetermined condition occurs and is satisfied.  The change points in Olson in [0059] and [0060] determine a transition condition based on a lane change, and when the change points are identified, the transition condition is satisfied because the controlled vehicle determines a lane change.  Therefore, Takeda and Olson can teach the condition where the predetermined condition occurs and is satisfied.  Olson also teaches the condition where the transition condition has not occurred.  In Olson, the change points are identified when a transition condition occurs.  Therefore, when the vehicle has not identified the change points, the condition has not occurred and the target traveling state is determined as explained in [0024] and [0057].  Olson determines when the non-host vehicles are driving along a lane, meaning that there is no lane change, or no satisfied transition condition.  The controlled vehicles behavior is analyzed and is governed during each of the segments.  Therefore, the operation of the controlled vehicles changes based on the predicted future behavior of the target traveling state for the segments.  Olson therefore teaches the condition where the transition condition has not occurred.
31.	Second, the applicant has alleged “Claim 6 contains similar subject matter to amended Claim 1 and is believed to be allowable for at least the same reasons.”
In response to the second argument, the examiner respectfully disagrees.  Takeda teaches the condition where the predetermined condition occurs and is satisfied.  Takeda determines the transition condition because it determines whether the controlled, or nearby vehicles, are changing lanes as explained in [0071].  It is determined if a vehicle is changing lanes in front of the host vehicle, and when the vehicles changes lanes, the transition condition is satisfied because the other vehicle changed lanes.  Also, the changed lane in the transition destination of the vehicle, which is able to satisfy the transition condition.  Additionally, Olson teaches the condition where the predetermined condition occurs and is satisfied.  The change points in Olson in [0059] and [0060] determine a transition condition based on a lane change, and when the change points are identified, the transition condition is satisfied because the controlled vehicle determines a lane change.  Therefore, Takeda and Olson can teach the condition where the predetermined condition occurs and is satisfied.  Olson also teaches the condition where the transition condition has not occurred.  In Olson, the change points are identified when a transition condition occurs.  Therefore, when the vehicle has not identified the change points, the condition has not occurred and the target traveling state is determined as explained in [0024] and [0057].  Olson determines when the non-host vehicles are driving along a lane, meaning that there is no lane change, or no satisfied transition condition.  The controlled vehicles behavior is analyzed and is governed during each of the segments.  Therefore, the operation of the controlled vehicles changes based on the predicted future behavior of the target traveling state for the segments.  Olson therefore teaches the condition where the transition condition has not occurred.
32.	Takeda (US 20170259819 A1), in view of Olson (US 20170031361 A1), and in further view of Kato (JP 2017146699 A) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
33.	Claims 1-3, 5-10, and 12-13 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.


Prior Art
34.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Levinson (US 20170248963 A1)
Timmons (US 20110190972 A1)
Wray (US 20200097003 A1)

Conclusion
35.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663